ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_09_FR.txt. 306

OPINION INDIVIDUELLE DE M. LE JUGE OWADA

{Traduction ]

La Cour doit examiner le paragraphe 1 de l'article X avant l'alinéa d) du
paragraphe I de l'article XX — La liberté de la Cour de choisir les motifs sur
lesquels elle fonde ses décisions ne doit pas s'appliquer ici en raison des liens
spéciaux entre le paragraphe I de l'article X et l'alinéa d) du paragraphe I de
l'article XX — La nature du traité est pertinente pour l'interprétation du para-
graphe I de l'article X — La caractéristique essentielle du « commerce» réside
dans l’« élément de transaction» entre les Parties — Les activités des plates-
formes ne constituaient pas un « commerce» dans ce sens — Il est inutile d'exa-
miner l'alinéa d) du paragraphe I de l'article XX, compte tenu de la conclusion
de la Cour sur le paragraphe 1 de l'article X — Examiner l'alinéa d) du para-
graphe 1 de l'article XX n’équivaut pas a examiner la légitime défense en droit
international en général — Il n'y a pas lieu d'examiner la légitime défense en
tant que telle aux fins de l'interprétation et de l'application de l'alinéa d) du
paragraphe I de l'article XX — L'absence de symétrie dans la production des
preuves est un facteur de complication en l'espèce — Il est souhaitable que la
Cour adopte une attitude plus active en matière de preuve et d'établissement des
faits pour la bonne administration de la justice.

1. Jai voté pour l’arrêt de la Cour dans la présente espèce, dans la
mesure où, en dernière analyse, ses conclusions consistent a) à rejeter la
demande du demandeur et b) à rejeter la demande reconventionnelle du
défendeur, ce que j’'approuve. Tout en acceptant ces conclusions finales
de l’arrêt, cependant, je ne suis pas en mesure d’approuver tous les points
figurant dans le dispositif ni tous les arguments motivant ces conclusions
tels qu’ils sont exposés dans le corps de l’arrêt. C’est pourquoi je tiens a
m’exprimer sur quelques-unes des principales questions soulevées dans
l’arrêt, de manière à clarifier ma position sur les questions que j'estime
importantes, et que j'analyserai de façon aussi succincte que possible.

I. LE FONDEMENT DE LA DECISION DE LA COUR

2. Selon moi, l’arrêt conclut avec raison qu’il ne peut être fait droit ni
aux demandes du demandeur ni à la demande reconventionnelle du
défendeur, mais il le fait d’une manière inutilement détournée et contes-
table. Pour parvenir à cette conclusion, en effet, l’arrêt examine les
demandes du demandeur sous deux angles: premièrement, a) les actes
des Etats-Unis d'Amérique peuvent-ils se justifier en tant que «mesures
nécessaires à la protection des intérêts vitaux [des Etats-Unis] sur le plan
de la sécurité» aux termes de l’alinéa d) du paragraphe | de l’article XX

149
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 307

du traité d'amitié, de commerce et de droits consulaires conclu en 1955
entre les Etats-Unis d'Amérique et l’Iran et, deuxièmement, b) la thèse
du demandeur selon laquelle ces actes constituent une violation des obli-
gations du défendeur découlant du paragraphe 1 de l’article X de ce traité
peut-elle être acceptée? Il passe ensuite à l’examen de la demande recon-
ventionnelle du défendeur.

3. Vu la nature juridique des questions soumises à la Cour et la façon
dont elles ont été présentées, j'estime que l’ordre dans lequel la Cour
devait, de manière naturelle et juste, procéder à l’examen des demandes
du demandeur était de se demander tout d’abord si les actes des Etats-
Unis constituaient en fait, comme le soutenait le demandeur, une viola-
tion de leurs obligations découlant du paragraphe 1 de l’article X du
traité considéré — ce qui était la question cruciale à trancher à ce stade
de la procédure.

4. Sur ce point, l’arrêt commence par la proposition générale suivante
(arrêt, par. 35):

« Pour faire droit à la demande de l'Iran, la Cour doit être convain-
cue à la fois que les actions des Etats-Unis dont se plaint l'Iran ont
porté atteinte à la liberté de commerce entre les territoires des Parties
garantie par le paragraphe 1 de l’article X, et que ces actions n’étaient
pas justifiées par la nécessité d’assurer la protection des intérêts
vitaux des Etats-Unis sur le plan de la sécurité, au sens de l’alinéa d)
du paragraphe 1 de l’article XX.» (Les italiques sont de moi.)

Sur cette base, l’arrêt considère que «[l]a question se pose toutefois de
savoir dans quel ordre la Cour doit examiner ces questions d’interpréta-
tion et d’application du traité» (arrêt, par. 35). Il est certainement vrai,
comme l’affirme l’arrêt, que, pour faire droit à la demande de l'Iran, la
Cour doit être convaincue sur ces deux points. Cependant, il ne découle
pas de cette proposition générale que, pour se prononcer sur la demande
du demandeur, elle doive examiner dans tous les cas ces deux questions.

5. Dans la présente espèce, la Cour a conclu dans son arrêt du
12 décembre 1996 sur l’exception préliminaire qu’elle avait compétence
«pour connaître des demandes formulées par la République islamique
d'Iran au titre du paragraphe 1 de l’article X dudit traité [de 1955]»
(C.L.J. Recueil 1996 (IT), p. 821, par. 55, point 2)). C’est cette tâche qui
incombe a la Cour à ce stade de la procédure. Bien entendu, il n’est pas
contestable dans ce contexte que, dans la mesure nécessaire à l’interpréta-
tion ou à l’application du paragraphe 1 de l’article X du traité, qui cons-
titue sa seule base de compétence, la Cour peut examiner l’article XX
pour autant que cela est pertinent pour sa tâche telle qu’elle l’a définie
par son arrêt de 1996 sur la compétence. Cependant, selon moi, c’est pré-
cisément à cause de l’existence de ce lien juridique entre les deux dispo-
sitions — le paragraphe 1 de l’article X et l’alinéa d) du paragraphe 1 de
l’article XX — que l’examen de l’alinéa d) du paragraphe 1 de l’ar-
ticle XX entre dans la compétence de la Cour. Il s’ensuit que l’examen du

150
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 308

paragraphe 1 de l’article X devrait logiquement passer avant celui de l’ali-
néa d) du paragraphe 1 de l’article XX.

6. Rappelons qu’en 1986, dans l’affaire des Activités militaires et para-
militaires au Nicaragua et contre celui-ci ( Nicaragua c. Etats-Unis d’ Amé-
rique), la Cour se trouvait devant un problème analogue à propos des
liens entre l’article XIX du traité entre le Nicaragua et les Etats-Unis, qui
contenait des dispositions équivalentes à celles de l’article X dans la pré-
sente affaire, et l’article XXI de ce traité, qui contenait des dispositions
équivalentes à celles de l’article XX dans la présente affaire. Dans l’affaire
Nicaragua, la Cour a décrit de façon très claire la nature juridique de
l’article XXI du traité en disant que: «[l’article XXI] définit les cas dans
lesquels le traité prévoit lui-même des exceptions au caractère général de
ses autres dispositions» (C.Z.J. Recueil 1986, p. 116, par. 222; les ita-
liques sont de moi); et que

«[lles Parties s'étant réservé chacune par [cet article] la faculté de
déroger aux autres dispositions de cet instrument, la possibilité
d’invoquer les clauses de cet article doit être examinée dès lors
qu'une contradiction apparaît entre certaines conduites [du défen-
deur ] et les dispositions pertinentes du traité» (ibid., p. 117, par. 225;
les italiques sont de moi).

7. En fait, la Cour, dans l’arrêt qu’elle a rendu en la présente espèce
sur l’exception préliminaire, a aussi souligné on ne peut plus clairement
cette relation fondamentale entre l’article X et l’article XX du traité de
1955 lorsqu'elle a jugé que

«l’alinéa d) du paragraphe 1 de l’article XX ne restreint pas sa com-
pétence dans la présente affaire, mais offre seulement aux Parties une
défense au fond qu’il leur appartiendra, le cas échéant, de faire valoir
le moment venu» (C.I.J. Recueil 1996 (IT), p. 811, par. 20; les ita-
liques sont de moi).

8. Il semble clair que, pour toutes ces raisons, il aurait été nécessaire —
et aussi logique —, vu les liens juridiques entre les deux articles, que la
Cour commence par l’examen du paragraphe 1 de l’article X du traité
avant de passer, si nécessaire, à l’examen de l’alinéa d) du paragraphe 1
de l’article XX.

9. De manière générale, il est incontestable que la Cour «reste libre
dans le choix des motifs sur lesquels elle fondera son arrêt» (arrêt,
par. 37). L’arrét cite ici ce qu’elle disait dans l’arrêt qu’elle a rendu dans
l’affaire relative à l’ Application de la convention de 1902 pour régler la
tutelle des mineurs (C.I.J. Recueil 1958, p. 62). Cela est certainement vrai
pour les affaires dans lesquelles la Cour est parfaitement libre du choix
des motifs sur lesquels fonder son arrêt. La présente affaire, cependant, se
distingue de ces précédents en ce sens que la Cour a reçu ici compétence
pour trancher la question de l’interprétation et de l’application de l’ar-
ticle X du traité de 1955 en se demandant s’il y a eu violation de l’article X
du traité, et pour examiner à cet égard le but de l’article XX du traité qui

151
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 309

est juridiquement lié à l’article X en tant qu’éventuel moyen de défense au
fond, si ses conclusions relatives à l’article X rendent cet examen
nécessaire.

10. En ce sens, la présente affaire se distingue aussi de l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci, dans
laquelle la Cour avait compétence pour connaître de la requête du
demandeur «dans la mesure où elle se [rapportait] à un différend concer-
nant l’interprétation ou l’application [de l’ensemble] du traité [de 1956] ...
sur la base de l’article XXIV de ce traité» (C.LJ. Recueil 1984, p. 442,
par. 113, point 1) b)), et aussi compétence plus généralement pour exa-
miner la requête sur la base des paragraphes 2 et 5 de l’article 36 de son
Statut. Ainsi, le problème de l’interprétation et de l’application de l’ar-
ticle XXI relevait clairement et pleinement de la compétence de la Cour,
tout à fait indépendamment de l’article XIX du traité. La présente espèce
est différente à cet égard. Alors que dans l’affaire Nicaragua la Cour était
libre, dans l’exercice de son pouvoir d’appréciation, d’établir son propre
ordre de priorités pour examiner les différents moyens sur lesquels le
demandeur fondait sa requête, il n’en va pas de même à mon sens ici.

11. L’arrêt indique que néanmoins, dans la présente espèce, «des
considérations particulières incitent à examiner l’application de l’ali-
néa d) du paragraphe 1 de l’article XX avant d’aborder le paragraphe 1 de
l’article X » (arrêt, par. 37). Il souligne à cet égard le fait «que /e différend
initial entre les Parties portait sur la licéité des actions menées par les
Etats-Unis, à la lumière du droit international relatif à l’emploi de la
force» et que, «[a] l’époque, aucune des deux Parties n’a mentionné le
traité de 1955» (ibid. ; les italiques sont de moi). L’arrêt relève à ce sujet
que

«les Etats-Unis eux-mêmes le reconnaissent dans leur duplique, «([I]es
aspects de la présente espèce touchant à la légitime défense soulèvent
des questions de la plus haute importance pour l’ensemble des
membres de la communauté internationale», et les deux Parties
conviennent que la présente affaire est loin d’être sans incidences en
matière d’emploi de la force, même si elles tirent de ce constat des
conclusions opposées» (arrêt, par. 38).

Et l’arrêt en conclut que,

«dans la mesure où la compétence que ... confère [à la Cour] le para-
graphe 2 de l’article XXI du traité de 1955 l’autorise à examiner ces
questions [les questions relatives à la légitime défense] et à se pro-
noncer sur celles-ci, elle doit le faire» (ibid. ).

12. A mon avis, en ce qui concerne la présente affaire, le différend
dont la Cour est saisie est celui qui est défini par les demandes des Parties
à la Cour. Le prétendu «différend initial entre les Parties» n’a pas de per-
tinence juridique directe pour ce différend dont la Cour est saisie. A cet

152
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 310

égard, le fait que, «[à] l’époque [des mesures prises par les Etats-Unis en
1987 et 1988], aucune des deux Parties n’a mentionné le traité de 1955»
(arrêt, par. 37) n’a rien de surprenant, pour la simple raison qu’alors, et
en particulier devant le Conseil de sécurité des Nations Unies, c'était la
licéité même des mesures prises par les Etats-Unis qui était en question,
mais ce n’est pas là le différend entre les Etats-Unis et l'Iran qui a été
porté plus tard devant la Cour. Un différend juridique distinct est issu de
cette question, et il ne s’est cristallisé en prenant la forme de l’affaire qui
oppose aujourd’hui le demandeur et le défendeur que lorsque l'Iran a
prétendu que les actes en cause des Etats-Unis constituaient une «viola-
tion fondamentale de diverses dispositions du traité [de 1955]» (requête
de la République islamique d’Iran enregistrée au Greffe de la Cour le
2 novembre 1992), et que les Etats-Unis ont nié cette allégation.

13. Ce rappel des faits montre bien que l’affaire que la Cour doit juger
concerne un différend entre le demandeur et le défendeur sur l’interpréta-
tion et l’application du traité de 1955 concernant certains actes des Etats-
Unis qui auraient violé certaines dispositions du traité. C’est sur cette
base que la Cour, dans son arrêt de 1996 sur l’exception préliminaire, a
décidé qu’elle avait compétence pour connaître des demandes du deman-
deur en vertu du paragraphe 2 de l’article X XI du traité de 1955. Ainsi, la
Cour a compétence pour examiner l’article XX du traité, et en particulier
l’alinéa d) du paragraphe | de cet article, dans le contexte de l’interpréta-
tion et de l’application du paragraphe 1 de l’article X, mais non pas pour
examiner et trancher la question de la légitime défense en vertu du droit
international général.

14. Je ne veux pas dire par là que la Cour, pour cette raison tenant à
sa compétence, n’est pas en droit de procéder à l’examen de la portée et
de la pertinence des règles de droit international général relatives au
recours à la force. Comme je le montrerai plus en détail par la suite, je
veux dire simplement que la Cour est certes en droit de le faire, mais seu-
lement dans la mesure où cet examen, accessoire par rapport à celui de
l’alinéa d) du paragraphe 1 de l’article XX, sera jugé nécessaire pour pré-
ciser l’interprétation et l’application de cet alinéa en ce qui concerne les
«mesures nécessaires pour protéger … les intérêts vitaux [d’une des Parties]
sur le plan de la sécurité», c’est-à-dire une fois que la Cour aura décidé
que sa conclusion sur le paragraphe 1 de l’article X rend nécessaire l’exa-
men de l’alinéa d) du paragraphe 1 de l’article XX. Dans une telle éven-
tualité, ce n’est pas la question de la «légitime défense» en droit interna-
tional général en tant que telle que la Cour aura compétence pour
examiner, mais celle de l’emploi de la force par les Etats-Unis dans les
actes allégués par le demandeur, au regard des dispositions de l’alinéa d)
du paragraphe 1 de l’article XX du traité.

15. Cela m’améne à la conclusion que ce que devait faire la Cour a ce
stade, c'était tout d’abord d’examiner si les actes allégués des Etats-Unis
contre les plates-formes pétrolières en question constituaient une viola-
tion des dispositions du paragraphe 1 de l’article X du traité de 1955.
C’est seulement si la Cour concluait que tel était le cas qu’elle devait

153
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 311

procéder à l'examen des dispositions de l’alinéa d) du paragraphe 1 de
l’article XX du traité du point de vue de sa pertinence pour le paragraphe 1
de l’article X, pour voir si ces dispositions de l’alinéa d) du paragraphe 1
de l’article XX, interprétées à la lumière des règles pertinentes du droit inter-
national, offraient, le cas échéant, un moyen de défense au fond justifiant
les actes des Etats-Unis au regard du traité.

16. Dans l’arrêt qu’elle a rendu dans la présente affaire, la Cour a
conclu qu’elle ne pouvait pas donner raison à l’Iran qui soutenait que les
actes des Etats-Unis constituaient une violation des obligations découlant
pour eux du paragraphe 1 de l’article X du traité relatif à la liberté de
commerce. Comme j’approuve cette conclusion, je ne vois aucune raison
de poursuivre en examinant la seconde question — celle de l’interpréta-
tion et de l’application de l’alinéa d) du paragraphe 1 de l’article XX.

II. LA PORTÉE DU PARAGRAPHE 1 DE L'ARTICLE X

17. De manière générale, je suis d’accord avec l’arrêt de la Cour sur
cette question de l’interprétation et de l’application du paragraphe | de
l’article X du traité de 1955, tant dans sa conclusion que dans le raison-
nement qui y conduit. Aussi n’ai-je pas l’intention d’examiner dans le
détail les questions que soulèvent l’interprétation et l’application de cette
disposition. J’approuve pour l’essentiel le raisonnement par lequel la
Cour est parvenue à sa conclusion sur cette question.

18. Il y a cependant un point sur lequel je souhaite faire connaître mon
avis à propos de cet article: c’est le caractère essentiel des traités de ce
type, généralement dénommés traités d’amitié, de commerce et de naviga-
tion, ainsi que la portée de l’article X du traité interprété compte tenu de
ce caractère essentiel du traité.

19. Le traité de 1955 entre les Etats-Unis et l’Iran relève en gros de ce
type de traités que l’on appelle traditionnellement «traités généraux de
commerce» (R. R. Wilson, United States Commercial Treaties and Inter-
national Law, 1960, p. 1). Ce sont des «instruments d’usage général»
(ibid.) portant sur de nombreux sujets, qui touchent toujours aux rela-
tions économiques entre les nations, par exemple le droit des nationaux
d’une des parties contractantes de s’établir sur le territoire de l’autre par-
tie, le droit de chaque partie contractante de se livrer à diverses activités
économiques sur le territoire de l’autre, et la liberté de commerce et de
navigation entre les parties contractantes, garantie dans le traité sur la
base de certains principes juridiques tels que ceux du traitement de la
nation la plus favorisée, du traitement national et du traitement juste et
équitable. C’est le type de traités dont l’origine remonte à plusieurs siècles
(dans le cas des Etats-Unis, la conclusion du premier traité de ce type —
le traité d’amitié et de commerce avec la France, qui date de 1778 — est
même antérieure à l’adoption de la Constitution) et qui, depuis, four-

154
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 312

nissent un cadre juridique concret aux activités économiques des natio-
naux de chaque partie contractante dans leurs relations avec l’autre, en
garantissant le respect par chacune de certaines normes.

20. Ainsi, le caractère essentiel et la portée des traités de ce type
en tant qu’instruments juridiques régissant les activités économiques
concrètes qui se déroulent entre les deux parties contractantes sont bien
définis, et les règles juridiques concrètes qui s’appliquent à ces activités sont
assez précises. C’est dans ce contexte que les Etats-Unis ont commencé à in-
sérer de manière habituelle dans les traités d’amitié, de commerce et de
navigation qu'ils ont conclus après la seconde guerre mondiale une clause
compromissoire du type de celle que nous trouvons à l’article XXI du
traité de 1955 entre les Etats-Unis et l’Iran. Comme le montrent claire-
ment les travaux préparatoires de ces traités, les Etats-Unis ont adopté
cette nouvelle pratique d’acceptation de la juridiction de la Cour interna-
tionale de Justice pour l’interprétation et l’application des dispositions de
ces traités parce que les «dispositions des traités de commerce étaient, en
règle générale, connues» et «qu'il existait une abondante jurisprudence sur
leur interprétation» (R. R. Wilson, op. cit., p. 24).

21. Il importe de garder à l’esprit ce caractère particulier des traités
d’amitié, de commerce et de navigation, au nombre desquels figure le
traité de 1955 qui nous intéresse ici, pour apprécier l’objet général de ce
traité et interpréter ses dispositions concrètes dans le contexte de la pré-
sente affaire. Dans ce sens, je pense que la position prise par la Cour dans
son arrêt de 1996 sur l’exception préliminaire était juste, lorsqu'elle décla-
rait que «l’objet et le but du traité de 1955 n’étaient pas d’organiser les
relations pacifiques et amicales entre les deux Etats de manière générale »
(C.LJ. Recueil 1996 (IT), p. 814, par. 28), malgré le caractère très général
des termes utilisés dans son article premier.

22. A la lumière de ces considérations sur le caractère essentiel et la
portée du traité, il faudra, pour examiner la pertinence ou l’absence de
pertinence juridique du traité de 1955, et en particulier du paragraphe 1
de l’article X, pour la thèse du demandeur, interpréter l’expression «liberté
de commerce et de navigation» dans le sens qu’elle a habituellement dans
les transactions commerciales envisagées dans ce type de traités. Et inver-
sement, la signification de cette expression par rapport aux mesures prises
par les Etats-Unis contre certaines plates-formes pétrolières iraniennes
devra s’apprécier en fonction de ce caractère essentiel et de cette portée
du traité.

23. Dans son arrêt de 1996, la Cour a jugé que

«le mot «commerce», dans son acception usuelle, ne se limite pas
aux seules activités d’achat et de vente; il a des connotations qui dé-
passent le simple fait d’acheter et de vendre, et comprend «l’ensemble
des transactions, arrangements, etc., nécessaires à cette fin»» (C.J.
Recueil 1996 (II), p. 818, par. 45).

La Cour a ensuite développé cette idée dans les termes suivants:

155
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 313

«La Cour ne saurait en tout état de cause perdre de vue que le
paragraphe 1 de l’article X du traité de 1955 ne protège pas à pro-
prement parler le «commerce» mais la «/iberté de commerce». Tout
acte qui entraverait cette «liberté» s’en trouve prohibé. Or, sauf à
rendre une telle liberté illusoire, il faut considérer qu’elle pourrait être
effectivement entravée du fait d’actes qui emporteraient destruction
de biens destinés à être exportés, ou qui seraient susceptibles d’en
affecter le transport et le stockage en vue de l’exportation.» (C1. J.
Recueil 1996 (IT), p. 819, par. 50; les italiques sont dans l’original.)

24. A propos de ce passage, le défendeur fait valoir que, puisque les
prétendus actes des Etats-Unis ne constituaient ni des «actes qui empor-
teraient destruction de biens destinés à être exportés» ni «[des actes] sus-
ceptibles d’en affecter le transport et le stockage en vue de l’exportation»,
ils n’étaient pas non plus constitutifs d’une violation de la «liberté de
commerce» garantie par le paragraphe 1 de l’article X du traité de 1955.
Cet argument ne peut manifestement pas être retenu. Bien entendu, la
Cour ne cherche pas à définir par ces exemples quels sont les actes violant
la «liberté de commerce»; il ne s’agit pas d’une énumération limitative
des actes relevant de la catégorie des violations de la «liberté de com-
merce», mais seulement d’une liste exemplative qui illustre certains des
cas typiques d’entraves à cette «liberté de commerce».

25. Ces exemples n’en sont pas moins significatifs, dans la mesure où
ils présentent une caractéristique commune qui apparaît dans la notion
de «liberté de commerce» au sens où l’entendent ces traités. Par défini-
tion, le commerce est une «mercantile transaction» [transaction mar-
chande] (The Shorter Oxford Dictionary, 10° éd.). Ce qui est essentiel
pour qu'il y ait «commerce», surtout dans le contexte de la «liberté de
commerce et de navigation» prévue par le traité, c’est, à mon sens, l’exis-
tence de cet «aspect transactionnel» qui lie les deux Parties en vertu du
traité. C’est là selon moi l’élément critique du «commerce» au sens du
traité, ce qui le distingue d’une simple activité économique qui, même si
elle envisage peut-être de manière générale la possibilité d'exporter, n’a
pas de transaction concrète en vue. En fait, je pense que l’expression
«liberté de commerce et de navigation entre les Hautes Parties contrac-
tantes», au sens où elle est utilisée dans beaucoup de traités conclus par
les Etats-Unis après la seconde guerre mondiale, renvoie à cette notion de
libre déroulement de transactions marchandes de produits et de services
entre les territoires des parties contractantes, et non pas au problème plus
large que serait le droit de chaque partie contractante de se livrer à di-
verses activités économiques sur le territoire de l’autre — ce problème
étant réglé concrètement et en détail par diverses dispositions du traité de
1955 (par exemple, les articles II à IX).

26. Il est vrai que les plates-formes pétrolières qui ont fait l’objet des
attaques des Etats-Unis étaient la propriété de la National Iranian Oil

156
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 314

Company, qui les exploitait à des fins commerciales générales, et qu’elles
étaient un élément essentiel dans une série d’opérations complexes com-
prenant des activités telles que l’extraction du pétrole du plateau conti-
nental, son transport vers un lieu de stockage et sa transformation de
l’état de brut en produit final destiné à l’exportation et à la consomma-
tion. En ce sens, les plates-formes pétrolières avaient sans aucun doute
une fonction importante dans la chaîne des opérations qui constituaient
un réseau d’activités économiques allant de la production du pétrole à
son exportation ou sa consommation.

27. Cela ne signifie pas, cependant, que chacun des maillons de cette
chaîne d’opérations puisse être considéré comme faisant partie du «com-
merce», et surtout comme une activité relevant de la notion de «liberté de
commerce entre les territoires des Parties contractantes» au sens où ces
termes sont utilisés au paragraphe 1 de l’article X du traité. Selon moi, il
y a une distinction subtile mais claire à cet égard entre «activités indus-
trielles» et «activités commerciales» aux fins du traité, bien que ces deux
types d’activités puissent être liées et constituer ensemble la catégorie des
«activités économiques ».

28. A partir de ce raisonnement, et indépendamment du motif de fait
sur lequel se fonde l’arrêt — à savoir que

«il n’existait à ce moment-là [celui des attaques du 19 octobre 1987]
aucun commerce entre les territoires de l’Iran et des Etats-Unis
s’agissant du pétrole produit par [les] plates-formes [en question] ...
dans la mesure où elles étaient en réparation et hors d’usage» (arrêt,
par. 98)

et que, «au moment des attaques [du] 18 avril 1988, tout commerce de
pétrole brut entre les territoires de l’Iran et des Etats-Unis était suspendu
par [l’JExecutive Order [12613 des Etats-Unis]» (ibid.) —, je conclus,
avant tout pour ce motif de droit, que les actions menées par les Etats-
Unis contre les plates-formes pétrolières n’entravaient pas la «liberté de
commerce» garantie par le paragraphe 1 de l’article X. Le «commerce» au
sens du paragraphe 1 de l’article X, même s’il ne se limite pas au simple
fait d’acheter et de vendre, doit s'entendre uniquement des activités
qui peuvent être considérées comme des «activités accessoires qui sont
intrinsèquement liées au commerce» (C.J. Recueil 1996 (II), p. 819,
par. 49) au sens où elles constituent un élément essentiel des transactions
marchandes entre l’Iran et les Etats-Unis.

III. LA PERTINENCE DE L’ALINEA D) DU PARAGRAPHE | DE L'ARTICLE XX

29. J’ai dit plus haut que, dès lors que la Cour, après avoir décidé pour
les raisons indiquées précédemment qu’elle devait commencer par exami-
ner la thèse du demandeur concernant l’interprétation et l’application du
paragraphe 1 de l’article X du traité de 1955, a conclu, comme elle l’a fait

157
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 315

dans le présent arrêt, que la thèse du demandeur selon laquelle les actes
allégués des Etats-Unis violaient les dispositions en question ne pouvait
être retenue, il n’était plus utile de procéder à l’examen de la seconde
question, celle de savoir si les actes en cause des Etats-Unis se justifiaient
au regard des dispositions de l’alinéa d) du paragraphe 1 de l’article XX
du traité. C’est pourquoi je m’abstiendrai d’analyser en détail à ce stade
tous les éléments du problème que soulève l’alinéa d) du paragraphe 1 de
Particle XX.

30. Cependant, il y a un aspect du problème que j’examinerai à ce pro-
pos, car la façon dont l’arrêt aborde ce problème me semblerait contes-
table même si la Cour décidait d’examiner la question de l’interprétation
et de l’application de l’alinéa d) du paragraphe 1 de l’article XX du
traité.

31. L’arrêt indique, avec raison selon moi, que, «[dJe l’avis de la Cour,
il s’agit ici d’une question d’interprétation du traité, et en particulier de
l’alinéa d) du paragraphe 1 de l’article XX» (arrêt, par. 40). Ayant dit
cela, cependant, l’arrêt paraît glisser vers le domaine de la «légitime
défense», assimilant ce problème de l’interprétation de l’alinéa d) du
paragraphe 1 de l’article XX et le problème général de la légitime défense
en droit international général. Ainsi, citant l’arrêt rendu dans l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nica-
ragua c. Etats-Unis d'Amérique), selon lequel

«des mesures de légitime défense, individuelle ou collective, peuvent
être considérées comme entrant dans la catégorie plus vaste des
mesures qualifiées à l’article XXI de «nécessaires à la protection des
intérêts vitaux» d’une partie «en ce qui concerne sa sécurité »»
(C.I.J. Recueil 1986, p. 117, par. 224),

le présent arrêt déclare:

«lorsque l’alinéa d) du paragraphe 1 de l’article XX est invoqué
pour justifier que soient prises, au nom de la légitime défense, des
mesures impliquant un recours à la force armée, l’interprétation et
l'application de cet article supposent nécessairement une apprécia-
tion des conditions d’exercice de la légitime défense au regard du
droit international» (arrêt, par. 40).

32. Selon moi, ce raisonnement n’est pas logique. Sans doute est-il vrai
que, de manière générale, les mesures prises en vertu de l’alinéa d) du
paragraphe | de l’article XX, lorsqu'elles impliquent le recours à la force,
doivent être compatibles avec les règles du droit international concernant
Vemploi de celle-ci. Mais cela ne veut pas dire que le problème des
«mesures nécessaires à la protection des intérêts vitaux [d’une] partie
contractante sur le plan de la sécurité», visées à l’alinéa d) du para-
graphe 1 de l’article XX, soit identique au problème du droit de légitime dé-
fense au regard du droit international. En outre, il ne faut pas oublier
que, dans l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci, la Cour examinait ce problème sur la base de la compé-

158
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 316

tence qu'elle tirait de l’article XXIV du traité de 1956 entre les parties et
qui s’appliquait à l’ensemble du traité, et sur la base des paragraphes 2
et 5 de l’article 36 de son Statut. Elle pouvait donc en l’espèce examiner
sans restriction le problème de la légitime défense en droit international
général. Dans la présente affaire, par contre, la Cour n’a compétence que
pour l'interprétation et l’application de l’alinéa d) du paragraphe 1 de
l’article XX. Dans ces conditions, l’interprétation et l’application de cet
article ne peuvent pas être considérées ici comme supposant «nécessaire-
ment une appréciation des conditions d’exercice de la légitime défense au
regard du droit international» (arrét, par. 40), par quoi il faut entendre
probablement une appréciation de ces mesures au regard des prescrip-
tions de l’article 51 de la Charte des Nations Unies concernant les me-
sures de «légitime défense».

33. Malgré cela, il me semble que, à partir de là, l’analyse à laquelle se
livre l’arrêt pour apprécier les actions des Etats-Unis au regard de l’ali-
néa d) du paragraphe 1 de l’article XX vise surtout la question de savoir
si ces actions des Etats-Unis satisfaisaient aux conditions prescrites par le
droit international général pour l’exercice du droit de légitime défense, et
notamment si les activités alléguées de l’Iran qui avaient déclenché ces
actions étaient constitutives d’une «agression armée». Ainsi, au sujet des
actions menées par les Etats-Unis contre le complexe de Reshadat le
19 octobre 1987, l’arrêt dit ce qui suit:

«Par conséquent, pour établir qu’ils étaient en droit d’attaquer les
plates-formes iraniennes dans l’exercice du droit de légitime défense
individuelle, les Etats-Unis doivent démontrer qu’ils ont été attaqués
et que l'Iran était responsable des attaques, et que celles-ci étaient de
nature à être qualifiées d'« agression armée» tant au sens de l’ar-
ticle 51 de la Charte des Nations Unies que selon le droit coutumier en
matière d’emploi de la force... Les Etats-Unis doivent également
démontrer que leurs actions étaient nécessaires et proportionnées à
l'agression armée subie par eux, et que les plates-formes consti-
tuaient une cible militaire légitime susceptible d’être attaquée dans
l’exercice de la légitime défense.» (Arrêt, par. 51; les italiques sont
de moi.)

34. A mon avis, cependant, cette affirmation doit être considérée
comme inexacte par rapport à la tâche qui incombe à la Cour, en ce
qu’elle tend à faire du problème de l’alinéa d) du paragraphe 1 de l’ar-
ticle XX un problème de légitime défense en droit international. En fait,
énoncée ainsi de manière générale, la question qui se pose à nous se trans-
forme en une question de droit de légitime défense au regard du droit
international général — question qui échappe manifestement à la compé-
tence limitée que la Cour possède dans la présente affaire. Ce que la Cour
devrait faire ici dans le contexte de l’alinéa d) du paragraphe 1 de l’ar-
ticle XX, ce n’est pas de demander au défendeur «d’établir que [les Etats-
Unis] étaient en droit d’attaquer les plates-formes iraniennes dans l’exer-

159
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 317

cice du droit de légitime défense» (arrêt, par. 51; les italiques sont de
moi), mais, après avoir déterminé si le défendeur a établi que les attaques
alléguées étaient bien imputables à l’Iran, d'examiner si les actions des
Etats-Unis satisfaisaient aux conditions requises par l’alinéa d) du para-
graphe 1 de l’article XX et, accessoirement et dans ces limites seulement,
d’aborder la question de savoir si les modalités concrétes qu’ont revétues
ces actions, dans les circonstances particulières de l’espèce, n’étaient pas
incompatibles avec ce que prescrivent les règles pertinentes du droit inter-
national. Et, pour cet examen, le défendeur ne devrait pas avoir à démon-
trer que les activités iraniennes alléguées étaient «de nature à être quali-
fiées d’«agression armée» ... au sens de l’article 51 de la Charte des
Nations Unies» (arrêt, par. 51), puisqu'il est tout à fait concevable que
certaines mesures puissent être légitimement prises en vertu de l’alinéa d)
du paragraphe 1 de l’article XX du traité face à des activités qui ne cons-
tituent peut-être pas une «agression armée», parce que ces mesures sont
«nécessaires à la protection [des] intérêts vitaux [des Etats-Unis] sur le
plan de la sécurité», d’une manière non incompatible avec les prescrip-
tions des règles pertinentes de droit international. (Ce critère de l’incom-
patibilité conduirait évidemment à analyser l’ensemble du problème de
l'étendue du recours à la force selon le droit international coutumier et
dans le système de la Charte des Nations Unies — problème que Je
m'abstiendrai d'aborder a ce stade.)

35. J'aurai a faire essentiellement les mêmes observations à propos de
l’approche suivie par l’arrêt au sujet des actions menées par les Etats-
Unis le 18 avril 1988 contre les plates-formes de Salman et de Nasr.
Après avoir dit que,

«en la présente affaire, la question de savoir si telle ou telle action est
«nécessaire» se pose a la fois en tant qu’élément du droit internatio-
nal de la légitime défense et au regard du texte même de l’alinéa d)
du paragraphe 1 de l’article XX du traité de 1955» (arrêt, par. 73),

l’arrêt poursuit en ces termes :

«La Cour n’a ... pas à décider si l’interprétation que donnent les
Etats-Unis de l’alinéa d) du paragraphe 1 de l’article XX est sur ce
point correcte, dès lors que l’exigence que pose le droit international,
selon laquelle des mesures prises au nom de la légitime défense
doivent avoir été nécessaires à cette fin, est rigoureuse et objective, et
ne laisse aucune place a «une certaine liberté d'appréciation». La
Cour se penchera donc maintenant sur les critères de nécessité et de
proportionnalité dans le cadre du droit international relatif à la légi-
time défense.» (Arrêt, par. 73.)

Cette affirmation de l’arrêt me paraît également contestable, car, selon
moi, la question cruciale que la Cour doit aborder à ce stade de sa re-
cherche est de savoir si l’interprétation que fait le défendeur de l’alinéa d)
du paragraphe 1 de l’article XX dans son intégralité est justifiée ou non. La

160
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 318

Cour n’a pas à examiner et apprécier les actions en cause des Etats-Unis
au regard du droit de «légitime défense» en droit international général,
en appliquant les critères de nécessité et de proportionnalité qui en sont
les éléments essentiels — cette tâche ne relève pas de sa compétence dans
la présente affaire. Elle a seulement pour tâche d’examiner et d’apprécier
les actions des Etats-Unis au regard de l’alinéa d) du paragraphe 1 de
Particle XX du traité, en appliquant les critères essentiels de cet alinéa,
c'est-à-dire en se demandant si ces actes étaient raisonnables et néces-
saires — cette tâche-là relève pleinement de la compétence de la Cour.

36. Pour résumer, ce que la Cour devrait examiner ici, ce n’est pas la
question de savoir si les actes des Etats-Unis satisfaisaient aux conditions
d’exercice du droit de «légitime défense» en droit international général:
c’est, avant tout et surtout, celle de savoir si ces actes étaient «nécessaires
à la protection des intérêts vitaux [des Etats-Unis] sur le plan de la sécu-
rité» au sens de l’alinéa d) du paragraphe 1 de l’article XX du traité de
1955. Ce n’est qu’accessoirement, et dans ces limites seulement, qu’elle
doit se demander si les modalités concrètes revêtues par ces actes des
Etats-Unis s’inscrivaient en fait dans les limites prescrites par les règles
pertinentes du droit international sur l’emploi de la force.

37. Comme je l’ai déjà dit à plusieurs reprises, il est essentiel de ne pas
oublier que, dans la présente affaire, la compétence de la Cour se borne à
l’examen des demandes que le demandeur fonde sur le paragraphe 1 de
l’article X, et qu’elle ne s’étend pas à l’examen du problème plus large et
plus général de la légitime défense en droit international général. C’est
pour cette raison que la présente espèce se distingue sur plusieurs points
importants de l’affaire des Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci, dans laquelle la Cour avait directement compé-
tence pour traiter de manière générale de la question de la légitime
défense au regard du droit international. En ce sens, et bien que l’arrêt
affirme que «les critères de nécessité et de proportionnalité doivent être
respectés pour qu'une mesure puisse être qualifiée d'acte de légitime
défense» (arrêt, par. 43; les italiques sont de moi), la question n’est pas ici
de savoir si les mesures en cause peuvent être qualifiées d'actes de légitime
défense. Ces mesures doivent être appréciées au regard des critères de
l’alinéa d) du paragraphe 1 de l’article XX, et non pas au regard de ceux
de la «légitime défense» en droit international général, excepté dans la
mesure où l’examen de ces derniers critères devient pertinent parce qu’utile
— de manière accessoire — à l’examen des premiers.

38. Le problème général de la légitime défense en droit international
est extrêmement complexe, et même controversé, tant en théorie qu’en
pratique. Après mûre réflexion, je pense que, s’il est de la plus haute
importance que la Cour expose son opinion autorisée sur ce problème
lorsque le contexte s’y prête, il faut aussi que ce contexte lui permette
d’aborder le problème directement et de façon approfondie, dans toutes
ses ramifications tant sur le plan du droit que sur celui des faits.

161
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 319

39. Cela n’est pas le cas en l’espèce, pour plusieurs raisons. Tout
d’abord, l’étendue de la compétence de la Cour dans la présente affaire
est étroitement limitée, comme on l’a vu plus haut. De plus, le défendeur,
dans la thèse qu’il a présentée dans le contre-mémoire et dans la du-
plique, ainsi que dans les conclusions qu'il a déposées dans la procédure
orale, n’a pas fondé principalement sa défense sur la notion de légitime
défense et n’a pas pleinement développé cet argument. Enfin et surtout, le
fait est que les circonstances entourant toute la série des incidents qui
auraient déclenché les mesures des Etats-Unis sont enveloppées d’un tel
voile de brume (et de mystère) qu’il n’est pas du tout facile d’établir entiè-
rement les faits de la cause, ni de juger les actes des Etats-Unis compte
tenu des faits ainsi établis, dans le cadre de la légitime défense en droit
international général. La réponse à la question de savoir si les mesures
des Etats-Unis sont justifiées par un état de légitime défense dépendrait
dans une grande mesure, en dernière analyse, des circonstances de fait
particulières à l’espèce, bien que, au vu des éléments de preuve présentés
à la Cour pendant la procédure, le défendeur, à qui incombe la charge de
la preuve sur ce point, ne semble pas à mon avis s’en être acquitté à la
satisfaction de la Cour.

40. Pour toutes ces raisons, je conclus que la Cour n’a pas à aborder
ici l'examen du problème de la «légitime défense» en général dans le droit
international. Si la Cour décide de passer à la deuxième phase de l’exa-
men de la cause en examinant l’article XX du traité, elle doit pour cela,
semble-t-il, examiner avant tout l'interprétation et l’application de l’ali-
néa d) du paragraphe 1 de l’article XX du traité et, si nécessaire et acces-
soirement, aborder certains aspects pertinents du problème plus général
de droit international relatif au recours à la force — mais seulement dans
la mesure où cela est pertinent pour l’interprétation et l’application de
l’article XX.

IV. LA DISSYMÉTRIE DANS LA PRODUCTION DES ÉLÉMENTS DE PREUVE

41. À mon avis, la présente espèce est très inhabituelle — on pourrait
même dire insolite — dans ses aspects factuels. Elle présente certaines
caractéristiques qui la rendent unique en son genre et qui compliquent
extrêmement la tâche de la Cour.

Premièrement, en ce qui concerne le motif de l’action du demandeur
d’une part, les actions militaires des Etats-Unis sont de notoriété pu-
blique — fait que les Etats-Unis, en tant que défendeur, ne contestent
pas. Ainsi, le demandeur n’a pas à prouver les faits qu'il allègue comme
constituant le motif de son action, ainsi qu’il devrait le faire le plus
souvent dans une procédure contentieuse.

42. En ce qui concerne les moyens de défense du défendeur, d’autre
part, du moins ceux qu’il tire de l’alinéa d) du paragraphe 1 de l’ar-

162
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 320

ticle XX, le défendeur est tenu, pour justifier les mesures qu’il a prises en
réponse à certaines activités alléguées du demandeur, d'établir que ces
mesures répondaient à des activités menées par l’Iran. Ainsi, le fardeau
de la preuve, pour les aspects de fait de ces activités alléguées de l’Iran,
pèse ici sur le défendeur. C’est lui qui doit établir que ces activités, contre
lesquelles il prétend avoir pris certaines mesures sous forme d’actions
militaires, sont imputables à l’Iran — fait que le demandeur nie catégo-
riquement. Le résultat de cette situation est que, assez paradoxalement, si
le défendeur ne parvient pas à établir certains faits, cela risque d’avoir
pour conséquence, non seulement qu’il n’obtiendra pas ce qu’il réclame
contre son adversaire — c’est-à-dire, principalement, ce qui est exposé
dans sa demande reconventionnelle — mais aussi que sa responsabilité
internationale sera engagée pour des actions qu'il aura lui-même prises en
réponse aux activités alléguées mais non prouvées du demandeur.

43. Deuxièmement, et cela est encore plus important, l’établissement
de certains faits pertinents a été rendu extrêmement difficile par l’exis-
tence d’une tierce partie cachée, qui, bien qu’elle n’ait pas participé à
l’instance — ni même demandé à intervenir dans la procédure —, a cer-
tainement joué un rôle dans les incidents dont découle la présente affaire.
L’existence de l’Iraq, Etat qui, pendant toute la période pertinente pour
l'affaire, faisait la guerre à l’Iran et participait activement à la «guerre
des pétroliers» sur le fond de laquelle se sont déroulés les incidents qui
sont à l’origine de l’affaire, rend extrêmement compliqué l’établissement
des faits. En fait, comme l’arrêt lui-même le reconnaît, vu la situation qui
existait à l’époque dans la région, il ne serait pas déraisonnable de sup-
poser que presque toutes les activités impliquant des attaques par missile
et le mouillage de mines visant les navires neutres, y compris ceux des
Etats-Unis passant par le golfe Persique — activités qui, selon le défen-
deur, auraient déclenché ses actions militaires en cause —, étaient impu-
tables soit à l’Iran soit à l’Iraq, soit peut-être à ces deux Etats à la fois
(arrêt, par. 44).

44. Dans ces circonstances, pour répondre de manière vraiment objec-
tive à la question de savoir si les actions en cause des Etats-Unis étaient
justifiées face aux activités alléguées de l’Iran dans le golfe Persique au
regard de l’alinéa d) du paragraphe 1 de l’article XX du traité de 1955 —
question que la Cour, à mon avis, n’a pas à aborder en l’espèce dès lors
qu’elle aboutit à la conclusion contenue dans l’arrêt au sujet du para-
graphe 1 de l’article X du traité (arrêt, par. 99) —, il faudrait que la Cour
connaisse toute la vérité sur tous les faits pertinents concernant la situa-
tion pendant la période en cause, y compris les incidents allégués qui ont
conduit aux actions des Etats-Unis en 1987 et 1988. En réalité, comme je
l’ai dit au paragraphe 39, c’est seulement sur la base de tous ces faits plei-
nement vérifiés que la Cour pourrait déterminer de façon concluante si

163
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 321

les actions alléguées des Etats-Unis répondaient aux conditions prescrites
par l’alinéa d) du paragraphe 1 de l’article XX, y compris, dans la mesure
nécessaire, par les règles de droit international général relatives au recours
à la force. À mon sens, la Cour ne l’a pas fait: il aurait fallu pour cela
qu’elle s’engageat plus avant dans l’établissement des faits de la cause.

45. Il va sans dire à cet égard que le principe fondamental en matière
de preuve — actori incumbit onus probandi — doit aussi s’appliquer en
l’espèce. C’est donc inévitablement à la partie qui invoque l’existence de
certains faits pour justifier les actions qui lui sont reprochées par le
demandeur (autrement dit, au défendeur) qu’il incombe de prouver ces
faits. Cela étant, on doit dire que le défendeur ne s’est pas acquitté de ce
fardeau de la preuve à la satisfaction de la Cour. Dans cette mesure,
j'approuve la conclusion de l’arrêt sur ce point.

46. Néanmoins, on ne peut nier qu'il existe une dissymétrie évidente
dans la situation décrite ci-dessus, en ce qui concerne le fardeau de la
preuve, entre la position du demandeur à l’égard du défendeur et la posi-
tion du défendeur à l’égard du demandeur. Je veux bien admettre que
cette dissymétrie est inhérente aux circonstances de l’espèce, et qu'il n’y a
pas grand-chose que la Cour puisse faire compte tenu de ces circon-
stances: il incombe essentiellement à la partie qui allègue certains faits
comme base de sa thèse d’établir ces faits par des preuves suffisantes en
application du principe actori incumbit onus probandi.

47. Mais, même en acceptant l’idée que cette dissymétrie découle iné-
vitablement de l’application du principe régissant le fardeau de la preuve,
je crois qu'il serait important que la Cour, dont la fonction essentielle en
tant que cour de justice est la bonne administration de la justice, veille à
régler ce problème de manière à ce que ses conclusions finales soient
adoptées en toute justice, et de manière à appliquer les règles de preuve
de façon juste et équitable pour les parties, afin de pouvoir faire toute la
lumière sur une affaire avant d’adopter ses conclusions finales. I] me
semble que le seul moyen d’y parvenir aurait été pour la Cour d’adopter
une attitude plus active en matière de preuve et d'établissement des faits
dans la présente affaire.

48. Cela m’améne au problème des critères de preuve qui peuvent être
appliqués dans le cas où la partie à qui incombe le fardeau de la preuve se
trouve dans une situation extrêmement difficile d’un point de vue objectif.

49. C’est sir Hersch Lauterpacht qui, au sujet de cette question du far-
deau de la preuve, quoique dans des circonstances très différentes, a
déclaré:

164
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 322

«D'une manière générale, il n’y a pas grande assistance à attendre
de l’argument visant le fardeau de la preuve. Il faut toutefois qu’il y
ait une certaine répartition prima facie du fardeau de la preuve...
[LJe degré du fardeau de la preuve à produire ... ne doit pas être si
strict qu’il rende la preuve déraisonnablement difficile.» (Certains
emprunts norvégiens, C.I JT. Recueil 1957, p. 39.)

50. Dans l’affaire du Détroit de Corfou, la Cour s’est elle-même trou-
vée face à une situation où cette considération pouvait s’appliquer. Sur la

question des critères de preuve à utiliser dans cette affaire, la Cour a
déclaré ce qui suit:

«On ne peut assurément induire la connaissance du mouillage
chez le Gouvernement albanais du seul fait qu’un champ de mines
découvert dans ses eaux territoriales a provoqué les explosions dont
furent victimes les navires de guerre britanniques...

En revanche, le contrôle territorial exercé par l’Etat dans les li-
mites de ses frontières n’est pas sans influence sur le choix des modes
de preuve propres à démontrer cette connaissance. Du fait de ce
contrôle exclusif, l'Etat victime d’une violation du droit internatio-
nal se trouve souvent dans l’impossibilité de faire la preuve directe
des faits d’où découlerait la responsabilité. Il doit lui être permis de
recourir plus largement aux présomptions de fait, aux indices ou
preuves circonstancielles (circumstantial evidence). Ces moyens de
preuve indirecte sont admis dans tous les systèmes de droit et leur
usage est sanctionné par la jurisprudence internationale. On doit les
considérer comme particulièrement probants quand ils s’appuient
sur une série de faits qui s’enchaînent et qui conduisent logiquement
à une même conclusion.» (C.I.J. Recueil 1949, p. 18.)

51. Il va sans dire qu'il y a des différences fondamentales entre les cir-
constances qui ont donné lieu aux incidents qui ont poussé le demandeur
à agir devant la Cour dans l’affaire du Détroit de Corfou et celles qui ont
causé les incidents sur lesquels le défendeur fonde sa défense dans la pré-
sente affaire. L’une des plus importantes réside dans le fait que, dans
l’affaire du Détroit de Corfou, les incidents avaient eu lieu dans les eaux
territoriales du défendeur, alors que ceux qui sont allégués ici se seraient
produits dans les eaux internationales du golfe, où le demandeur n’avait
pas de «contrôle territorial exclusif» (ibid. ).

52. Néanmoins, il me semble que ce dictum de l’affaire du Détroit de
Corfou contient des éléments valables qui seraient susceptibles d’applica-
tion générale dans une juridiction internationale, où les procédures et
règles en matière de preuve semblent moins développées — et la tâche
consistant à établir les faits beaucoup plus difficile — que dans les juri-
dictions nationales. C’est pourquoi, sans préjuger aucunement du résultat
qu’aurait eu un tel examen dans la présente affaire, j'aurais aimé voir la
Cour se livrer à un examen beaucoup plus approfondi de ce délicat pro-

165
PLATES-FORMES PÉTROLIÈRES (OP. IND. OWADA) 323

blème de l’établissement des faits en l’espèce, proprio motu si besoin était,
grâce aux divers pouvoirs et moyens de procédure dont elle dispose en
vertu de son Statut et de son Règlement, y compris ceux qui concernent
le fardeau de la preuve et les exigences en matière de preuve, dans le
contexte concret de la présente espèce.

(Signé) Hisashi OwWADA.

166
